Title: From Thomas Jefferson to George Muter, 14 February 1781
From: Jefferson, Thomas
To: Muter, George



Sir
Richmond Febry. 14th. 1781

I must beg the favor of you to have immediate measures taken for the following purposes.
To send some of the worst Arms to Fredericksburg to be repaired at the Factory and by Mr. Hunter and to bring all the Camp kettles in readiness.
To have five ton of powder brought from Baltimore at Continental expence to replace what we have lent them and to bring our Cartouch boxes.
To have all the lead at the mines or at Winston’s brought down.
To send up James river to purchase 20 or 30 of the best Tobacco canoes on the river.
To have battery carriages made ready for 8 of the 18 ℔[er]s which are here. Baron Steuben proposes to place them immediately at Hood’s. I have informed him there are 24 ℔[er]s at S. Quay. Perhaps the carriages should be made fit for these should he prefer them.
To order Mr. Armistead to deliver 60 oznabrigs shirts to Baron Steuben’s order for Armand’s Corps.
To find a proper person to send out to collect gunsmiths.
To find a proper person to send out to collect carpenters and to superintend them at work.
To fix temporary shops in the mean time here at Westham and collect at these places all the Military Stores not in use elswhere.
To set persons to making cartouch boxes.
To send to Albermarle for leather.
I am &c.,

T.J.

